Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed Sept. 21, 2021 has been entered. Claims 1, 3-10 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 6-7 recites the limitation of “predominantly takes place in a first direction which is parallel to a main plane extent of the plate-shaped workpiece” and is indefinite.
The limiting effect of “predominantly” is not clear because it is not clear whether this allows for only movement in the parallel direction or whether, as argued, it requires or intends to require movement in a perpendicular direction as well. The scope of the language in the claim does not appear to be commensurate in scope with the argued scope. 
3-10 depend on claim 1 and are rejected as well.  
Claims 4 and 10 are rejected due to depending on cancelled claim 2. Claims 4 and 10 are indefinite. For examination purpose, claims 4 and 10 are depended on claim 1. Depended claim 6 is rejected as well. 
Appropriate correction and clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (US 5,061,429).
Regarding claim 1, Yoshihara discloses a device for machining a plate-shaped workpiece (Fig. 8, item 50) for a motor vehicle, comprising:
a lower tool (Fig. 8, item 52) with a holding region (as shown in Fig. 8) for the workpiece, and  
	a folding element (Fig. 8, items 51, 55 and 54; a resilient sealing member 54 is pushed to the upper mold part 51 in the direction substantially parallel to a surface of the glass sheet 50 and against the inner pressure of the cavity by the action of a lever by actuating an air cylinder 55 (col. 11, lines 44-48)) which has a holding region (as shown in Fig. 8) for the workpiece and which is moveable in a translatory manner and/or rotary relative to the lower tool in order to change from a first state into a second state by a translatory movement, which predominantly 
While Yoshihara does not teach these features combined together in a single embodiment, for one of ordinary skilled in the art, it would have been obvious to combine different embodiments in the teachings of Yoshihara to provide both the folding features and the accessible areas for the molding apparatus). 
Regarding claim 3, Yoshihara discloses that, in the device the lower tool has a molding body with a holding region for the workpiece (as shown in Fig. 8), and the first cavity can be formed between the holding region of the molding body, the holding region of the folding element and the workpiece (as shown as shown in Fig. 8).
Regarding claim 9, Yoshihara discloses that, in the device the lower tool has a heating element (Fig. 7, items 43 and 44; col. 11, lines 28-31) for controlling the temperature of the lower tool. 
Regarding claim 4, Yoshihara discloses the folding element having a first component. However, Yoshihara does not disclose the folding element having a second component.

Yoshihara discloses the claimed invention except for the duplication to have a second component. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first component to have the second component, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the first component for the purpose of imparting more complicated molding parts. 
Regarding claim 10, Yoshihara discloses that, the folding element (for example, items 55, 54 in Fig. 8) is movable in a translatory manner relative to the lower tool in order to change from the first state into the second state by a relative movement and to form the first cavity (Fig. 8, item 53) between the holding region (as shown) of the folding element and the workpiece, wherein the relative movement of the folding element comprises a translatory movement (col. 8, lines 23-35 and lines 40-43).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (US 5,061,429) as applied to claim 1 above, further in view of Koch (US 2008/0044512).
Regarding claim 5, Yoshihara discloses the folding element. However, Yoshihara does not disclose the material used for the lower tool and the folding element. 
Yoshihara discloses the claimed invention except for pointing out materials made of the folding element and the lower tool. It would have been obvious to one having ordinary skill in 
Further, in the same field of endeavor, panel assembly, Koch discloses that, in the device, in the region of the first cavity which can be formed, the lower tool and the folding element each comprises a predetermined first boundary surface (including wires (13, 14), the upper and lower tools (11, 12) and slide (6)) which comprises metal, ceramic, or plastic ([0015], [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara to incorporate the teachings of Koch to provide the lower tool which comprises aluminum or steel. Doing so would be possible to have robust molding processes.
Regarding claim 6, Yoshihara discloses the folding element. However, Yoshihara does not disclose the material used for the lower tool and the folding element. In the same field of endeavor, panel assembly, Koch discloses that, in the device, in the region of the first cavity which can be formed, the lower tool and the folding element each comprises a predetermined first boundary surface (as shown) which comprises aluminum or steel ([0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara to incorporate the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, further in view of Van Dyck (US 9.925,698).
Regarding claim 7, Yoshihara does not explicitly disclose a first material dispenser. In the same field of endeavor, panel assembly, Van Dyck discloses that, Fig. 4 shows the starting position of the applicator device 9 (the first material dispenser). After starting of the injection, the applicator device is moved in the direction of the arrows along the periphery of the panel 3 while injecting composition into the cavity (col. 10, lines 46-51). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Van Dyck to provide the first material dispenser. Doing so would be possible to have multiple molding processes simultaneously.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, further in view of Fisher et al. (US 5,443,673).
Regarding claim 8, Yoshihara discloses the first material dispenser. For one of ordinary skilled in the art, it would have been obvious to duplicate the first material dispenser into a second material dispenser which is movable relative to the lower tool. However, Yoshihara does not explicitly disclose an add-on element on the workpiece. In the same field of endeavor, vehicular panel assembly, Fisher discloses that, as illustrated in Figs. 5a-5k, the first cavity 78 and the second cavity 86 are created for two gaskets adapted to be adhered to opposite 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fisher to provide an add-on element on the workpiece. Doing so would be possible to achieve complex sealing requirements for the panel assembly.
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered. 
In response to applicant’s arguments in claim 5 that Koch does not teach the claimed limitations of claim 5, it is not persuasive. First, Yoshihara discloses all structural elements in claim 5. Second, Yoshihara discloses the claimed invention except for pointing out materials made of the folding element and the lower tool. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Yoshihara, since it have held to be within the ordinary skill of worker in the art to select a known material such as silicone, aluminum, steel and/or plastic on the basis of its suitability for the intended use.  One would have been motivated to select the materials for the folding element and the lower tool for the purpose of making a cost-effective tooling.
Further, in the same field of endeavor, panel assembly, Koch discloses that, in the device, in the region of the first cavity which can be formed, the lower tool and the folding element each comprises a predetermined first boundary surface (including wires (13, 14), the upper and lower tools (11, 12) and the slide (6)) which comprises metal, ceramic, or plastic ([0015], [0017]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742